PER CURIAM:
Joseph Shaw appeals the district court’s order accepting the recommendation of the magistrate judge in part and denying relief on his 42 U.S.C. § 1988 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shaw v. Hunt, No. 5:98-ct-000691-F (E.D.N.C. Sept. 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.